Citation Nr: 1704257	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  14-40 455	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a pulmonary disorder, claimed to have resulted from chemical weapons training.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral hearing loss.

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to April 1983.  

These matters come before the Board of Veterans' Appeals (Board) from RO decisions of March 2012 and August 2014.  The Veteran presented sworn testimony in support of her appeal during a July 2016 hearing before the undersigned Veterans Law Judge.  

An explanation as to the procedural posture of these issues on appeal is warranted.  
The Veteran initially filed a single claim for entitlement to service connection for COPD in September 2009.  This claim was denied by the RO in March 2010.  The Veteran did not appeal this decision and it thus became final one year after she was notified of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Veteran filed a second claim in October 2011, which included COPD and also hearing loss and PTSD.  The RO denied these claims in March 2012.  The Veteran did not express disagreement with the denials within one year.  The RO allowed the Veteran to present hearing testimony before a Decision Review Officer in September 2013, and then determined her request for a hearing in May 2013 was not a timely NOD and informed her of that fact.  Thus, the Veteran did not timely appeal the 2012 decision and it thus became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action on her part is required.


REMAND

The Veteran's service treatment records have been deemed unavailable.  In reviewing the attempts to obtain them, however, the Board is left with some uncertainty.  According to her service personnel records, the Veteran used three different last names during her four years of service.  All three are set forth in the caption material on the cover page of this remand.  In requesting the Veteran's service treatment records, however, requests were sent using only two of the three names.  Although each request also identified the Veteran's Social Security number, it is unclear from the responses how the records are stored and retrieved.  If the Social Security number is the basis for storage and retrieval, then presumably all of her available records would have been obtained; however, if storage or retrieval is linked to her name, records stored under the third name would not have been obtained.  Given the importance of the Veteran's service treatment records to her claims for service connection, the Board deems that no stone should be left unturned.  Therefore, on remand, another request should be made using the third name.  

The Veteran was apparently treated after service at Altus Air Force Base, and information in the file indicates her service treatment records were "lent" to Altus in 1987.  In March 2010, the RO contacted Altus and received a negative reply to the request for records.  However, it's important to note the RO asked Altus for any treatment records from 1983 on, while the Veteran's service records would have been dated prior to that date.  Since it is absolutely clear that the Veteran received treatment at Altus AND that her service treatment records were sent there in 1987, it is necessary to contact Altus AFB and ask where they would send their older, retired records, so that any additional searches could be made.  Moreover, the response from Altus was that the Veteran was not enlisted at that base, so they had no records.  It is possible they did not understand the exact nature of the records request. 

During the hearing on appeal, the Veteran testified that she had been hospitalized, but not kept overnight, for treatment of chemical inhalation during chemical weapons training.  Elsewhere in the file, she explained that she had gone through chemical weapons training at Lackland Air Force Base in May or June of 1979, and was hospitalized immediately after she inhaled the chemicals at the base hospital.  Again, because her claim rests upon this single incident, medical records reflecting her condition immediately afterwards would be highly probative of her claim.  Therefore, a specific request for clinical records from this hospital should be made in the hope of turning up some contemporaneous evidence regarding the incident.  

The Veteran testified that she began receiving VA treatment in the early 2000s in Konawa, Oklahoma.  While we do have some records from the Seminole County Community Based Outpatient Clinic, they begin in late 2006.  A search should be made for any earlier records.

As the Veteran continues to receive VA medical care, and as the case must be remanded anyway, her VA treatment records should be updated for the file.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should obtain all records of VA medical treatment afforded to the Veteran since July 2016 by the Eastern Oklahoma VA Health Care System, including all related clinics, for inclusion in her claims file.

2.  The RO should request all records of VA medical treatment afforded to the Veteran from 2000 to 2006 from Seminole County Community Based Outpatient Clinic.

3.  The RO should make another attempt to obtain the Veteran's service treatment records through official channels, requesting all records under the third name she used during service.  

4.  Contact Altus AFB and inform them the Veteran was treated there in approximately 1987 as an outpatient former service member and that at that time her service treatment records were sent there according to the National Personnel Records Center.  Ask them where they would retire any older medical records and then make additional search requests as needed.  This must be done using all three of the last names the Veteran used during service along with her Social Security number.

5.  A special request should be made for the report of clinical treatment at Lackland Air Force Base in May or June of 1979, reflecting medical care administered after the Veteran inhaled chemicals during chemical weapons training.  The request should include the Veteran's three last names, her social security number, and any other relevant identifiers. 

6.  After the development requested above has been completed to the extent possible, the RO should again review the record and determine whether any further development is needed.

7.  Then, the claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


